Mr. Justice Gridley delivered the opinion of the court. Abstract of the Decision. 1. Landlord and tenant, § 289*—-when tenant holding over liable for amount of rent fixed by landlord. Where a tenant occupying premises under a verbal lease, paying rent from month to month, served notice of his intention to vacate at the end of the month and the landlord accepted such notice but offered to permit tenant to hold over a few months at a certain rental payable in advance, held that tenant by holding over for ten days after the time for vacating was liable for a month’s rent at the rate specified by the landlord. 2. Landlord and tenant, § 188*—when tenant not entitled to damages for failure of landlord to furnish power. In an action on a verbal lease for rent of space in a building where the tenant claimed damages for failure of landlord to furnish power to run tenant’s machinery, a judgment in favor of landlord disallowing damages held sustained by the evidence, it appearing that the lease only required the landlord to furnish such power as he had and his failure to furnish power resulted from an unavoidable breakdown of the landlord’s power plant which occasioned only temporary cessation of power.